NOTE: This order is nonprecedential.

  mntteb ~tate~ QCourt of ~peaI~
      for tbe jfeberaI QCtrcutt

    IN RE DYNETIX DESIGN SOLUTIONS INC.,
                  Petitioner.


             Miscellaneous Docket No. 128


       On Petition for Writ of Mandamus to the United
States District Court for the Northern District d Califor-
nia in case no. ll-CV-5973, Magistrate Judge Paul Singh
                          Grewal.


                     ON PETITION


    Before LOURIE, SCHALL, and DYK, Circuit Judges.
LOURIE, Circuit Judge.

                         ORDER

    Dynetix Design Solutions Inc. petitions for a writ of
mandamus to direct the United States District Court for
the Northern District of California to vacate its order
adopting the court's model protective.order and to instead
enter the protective order proposed by Dynetix.
IN RE DYNETIX DESIGN SOLUTIONS, INC.                      2
    This petition arises from cross-motions for entry of
protective orders before the district court. The asserted
patent, U.S. Patent No. 6,466,898, relates to a design
simulation tool, Verilog Compiler Simulation ("VCS"),
used to test and debug complex integrated circuits.
Dynetix sought discovery of defendant Synopsys, Inc.'s
VCS source code for the accused instrumentalities. Syn-
opsys agreed to produce the source code, but only if the
parties would stipulate to the Model Protective Order
used in the Northern District of California, which, inter
alia, makes produced source code available for inspection
only at the office of the producing party's counsel during
business hours, unless the parties otherwise agree, and
prohibits the receiving party from transferring the source
code onto a recordable device. Paper copies of limited
portions of the source code may be requested as needed for
preparation of court filings, expert reports, etc., but not
for the purpose of reviewing the source code. Dynetix
objected that the Model Protective Order's source code
restrictions were too burdensome, and proposed alternate
provisions to safeguard against inadvertent disclosure.
The district court granted Synopsys' motion for entry of
the Model Protective Order and denied Dynetix's cross-
motion for entry of its modified protective order.

    Mandamus requires the petitioner to establish: (1)
there are no alternative means of obtaining the relief
desired, Mallard v. U.S. District Court, 490 U.S. 296, 309
(1989), and (2) the right to the relief sought is "clear and
undisputable," Allied Chemical Corp. v. Daiflon, Inc., 449
U.S. 33, 35 (1980).      Mandamus is an "extraordinary
remedy," justifiable only in "exceptional circumstances,
amounting to a judicial usurpation of power .... " Id.

    Dynetix's petition fails to meet ·this high standard.
The district court found Dynetix's concerns about lack of
sufficient access to Synopsys' source code under the Model
                      3                      IN RE DYNETIX DESIGN SOLUTIONS, INC.

                      Protective Order to be "merely speculative," and noted
                      that Dynetix could seek relief from the court if its fears
                      came to pass. Likewise, Dynetix's work-product concern
                      regarding possible inappropriate monitoring of searches
                      by opposing counsel was "unfounded" according to the
                      district court, because such behavior is prohibited by the
                      Model Protective Order, and violations would subject
                      opposing counsel to sanctions. The district court thus
                      made it clear that Dynetix could seek the court's assis-
                      tance if the source code provisions of the Model Protective
                      Order were unworkable. Accordingly, Dynetix has alter-
                      native means to obtain relief.

                          Dynetix has not established that it has a "clear and
                      indisputable" right to relief from the district court's
                      decision to use the Model Protective Order. The district
                      court's Patent Local Rules provide that "[t]he Protective
                      Order authorized by the Northern District of California
                      shall govern discovery unless the Court enters 'a different
                      protective order," N.D. Cal. Pat. L.R. 2-2. We note that
                      neither party disputed that some protective order was
                      appropriate to protect the source code in this case.

                          Accordingly,

                          IT Is ORDERED THAT:

                          The petition for a writ of mandamus is denied.


                                                         FOR THE COURT



                           AUG 022012                    lsI Jan Horbaly
                             Date                        J a):l Horbaly
                                                         Clerk


                                                               u&mWo~~mWtfrR
                                                                   AUG 02 ZU1L
                                                                     JANHORBALV
                                                                          ClERK



L __ _ _ _. - - -..
IN RE DYNETIX DESIGN SOLUTIONS, INC.   4
cc: Jing James Li, Esq.
    Christopher R. Ottenweller, Esq.

s23